IN THE SUPREME COURT OF THE STATE OF DELAWARE

  JOHN SCOTT,                           §
                                        §   No. 417, 2018
        Defendant Below,                §
        Appellant,                      §
                                        §
        v.                              §   Court Below—Superior Court
                                        §   of the State of Delaware
  STATE OF DELAWARE,                    §
                                        §   Cr. ID K1311015835
        Plaintiff Below,                §
        Appellee.                       §

                           Submitted: August 27, 2018
                             Decided: August 29, 2018

                                    ORDER

      It appears to the Court that, on August 13, 2018, the Senior Court Clerk issued

a notice to the appellant to show cause why this appeal should not be dismissed for

his failure to file his notice of appeal in a timely manner. The appellant failed to

respond to the notice to show cause within the required ten-day period; therefore,

dismissal of this action is deemed to be unopposed.

      NOW, THEREFORE, IT IS HEREBY ORDERED, under Supreme Court

Rules 3(b) and 29(b), that the appeal is DISMISSED.

                                      BY THE COURT:

                                      /s/ Karen L. Valihura____
                                      Justice